We think that the restrictive covenants, read in the light of the surrounding circumstances, must be held to have been intended as a burden running with the land.
The judgment which describes the defendants' easement as "perpetual" does not, by such description, affect the power of the Supreme Court to withhold the remedy of injunction upon facts sufficient to justify the *Page 522 
substitution of money damages in the exercise of a sound discretion.
The judgment should be affirmed, with costs.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Judgment affirmed.